Citation Nr: 0841838	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia (CML).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992, with additional service in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans' Affairs (VA) Regional Office (RO) that denied 
service connection for chronic myeloid leukemia.

The issue of entitlement to service connection for chronic 
myeloid leukemia is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for chronic myeloid 
leukemia.

The veteran's service medical records are negative for any 
complaint, diagnosis, or treatment for chronic myeloid 
leukemia.  On separation examination in May 1992, the veteran 
reported that he had no known medical problems, and no 
diagnosis of leukemia was given at that time.  The veteran 
was diagnosed with chronic myeloid leukemia asymptomatically 
in July 2002, when a routine complete blood test in 
preparation for surgical repair of an abdominal hernia showed 
a markedly elevated white blood count.  In September 2003, 
due to his diagnosis of chronic myeloid leukemia, the veteran 
underwent a physical examination by an Army physician.  He 
was determined to be medically unqualified for continued 
service in the Marine Corps Reserves, and was discharged in 
January 2004.  Subsequent treatment records dated up to 
September 2005 reflect that the veteran had been treated with 
both a first and second line of cancer therapy.

The veteran contends that his current diagnosis of chronic 
myeloid leukemia is related to toxins that he was exposed to 
while serving in Southwest Asia during the Persian Gulf War.  
In September 2005, his treating physician submitted a medical 
opinion stating that, while the etiology of the veteran's 
diagnosis was unknown, emerging literature had linked chronic 
myeloid leukemia to environmental toxins and exposures.  The 
physician expressed concern as to the veteran's possible 
exposure to toxins while in service.  The veteran's service 
officer has also submitted a statement contending that the 
veteran may have been exposed to unreported toxins such as 
depleted uranium.  The veteran's service personnel records 
have not been associated with the file, and while his 
separation service record indicates that his occupational 
specialty was infantryman, it remains unclear to the Board 
whether the veteran was exposed to environmental toxins as 
part of his duties.  As the veteran's service personnel 
records have not yet been associated with the file, and these 
records may be useful in deciding the veteran's claim, an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service personnel records for the 
veteran's service in the United States 
Army, for the period of April 1988 to 
July 1992.  If any of the records are 
shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain personnel records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.

2.  If the veteran's service personnel 
records indicate that he was exposed to 
environmental toxins, schedule the 
veteran for a VA examination.  The claims 
file must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's chronic myeloid 
leukemia is related to his military 
service, including any exposure to 
environmental toxins.  The examiner 
should provide the rationale for the 
opinions provided.

3.  Then, readjudicate the claim.  If any 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


